Citation Nr: 1137371	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-06 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury including total knee replacement.

2.  Entitlement to service connection for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1979 to September 1982.  Reported active and inactive reserve service from 1983 to 1985 has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence shows the Veteran's residuals of a right knee injury including total knee replacement were not manifest in active service, are not shown to have developed as a result of an injury or disease during active or inactive duty for training, and were not incurred or aggravated as a result of a service-connected disability.

3.  The Veteran's left knee degenerative joint disease preexisted military service and was not aggravated beyond normal progression during active service; the evidence shows a left knee disability was not aggravated as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury including total knee replacement were not incurred in or aggravated by military service and are not secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Left knee degenerative joint disease was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in an October 2006 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2006 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of his claims.  Although the Veteran testified that he would be submitting additional evidence in support of his claims after the April 2011 personal hearing, there is no indication of VA receipt of any evidence within the 60-day period agreed upon to hold the record open.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims
Factual Background

The available service treatment records do not include an enlistment examination report.  An X-ray examination report dated September 5, 1979, prior to the Veteran's entrance into active service revealed early degenerative changes (lipping) to the left knee at the medial femoral and tibial condyles.  A September 5, 1979, orthopedic consultation report noted he underwent left knee surgery at age 14 after a football-related injury.  A physical examination revealed a medial scar to the left knee, but no swelling, tenderness, or ligamentous laxity.  McMurray's sign was negative.  Records show the Veteran entered active service on September 25, 1979.  

An April 1980 replacement physical examination revealed a normal clinical evaluation of the lower extremities.  A report of medical history noted left knee surgery at age 14, without additional medical opinion.  A February 1982 note reported the Veteran had been struck by an automobile the previous evening with trauma to the left knee, left wrist, and right thumb.  The examiner noted a normal left knee examination and X-rays studies negative for patellar injury.  A September 1982 replacement physical examination revealed a normal clinical evaluation of the lower extremities.  Records show the Veteran was separated from active service in September 1982.

A May 1983 tri-annual service department examination revealed a normal clinical evaluation of the lower extremities.  A September 1983 tri-annual service department examination revealed a normal clinical evaluation of the lower extremities.  An associated report of medical history noted left knee surgery prior to service without additional medical opinion.  

A May 1984 treatment report included in the Veteran's military reserve treatment records noted he sustained a right knee injury playing baseball the previous day.  It was further noted that his medial collateral ligament seemed to be ruptured, that his anterior cruciate ligament might be ruptured, and that the medial meniscus was torn.  Records show the Veteran received no credits for active or inactive duty training during the period from April 1, 1984, to June 30, 1984.  

In his June 2006 application for VA compensation benefits the Veteran reported that he had originally injured his right knee in June 1980 at the Philadelphia Naval Shipyard.  He stated he had been taken to the clinic and received treatment over two to three weeks.  He stated he re-injured the knee in 1984 with surgery at that time.  He also noted he had surgeries to the knee in 1989, 1993, 1997, and 2001 and was being considered for a right knee replacement.  He reported he had been treated on several occasions for injuries to the left knee.  

VA treatment records dated in September 2006 noted the Veteran reported that he had been told he needed a left knee replacement.  It was also noted that he had been injured playing ball aboard ship with treatment at that time including a brace and anti-inflammatory medication.  He sustained a re-injury during reserve service with surgery and had surgery when he was much younger related to a football injury.  

On VA examination in June 2007 the Veteran reported that he first injured his left knee during service playing baseball.  He was treated with a knee immobilizer and an arthrocentesis and had complete improvement.  He stated he re-injured his right knee while in the active reserves playing baseball.  He reported that he had an injury to his knees in February 1982 when he was struck by an automobile, but that he already had pain in his right knee at that time.  He did not notice any specific change in pain after that accident.  The examiner noted that X-ray studies of the left knee revealed moderate degenerative disease in the medial compartment.  The diagnosis was left knee degenerative disease, primarily in the medial compartment.  The examiner found that it was less likely than not that the Veteran's left knee disorder which existed prior to service was permanently worsened beyond natural progression during service.  It was noted that service treatment records showed the Veteran sustained trauma to the left knee when he was struck by an automobile in February 1982, but that the examination and radiographic reports revealed no fracture or soft tissue injury.  He also had a recovery of knee pain following the accident.  The examiner reiterated that it was, therefore, less likely than not that the Veteran's left knee disorder was permanently worsened beyond natural progression during service.  

In his October 2007 notice of disagreement the Veteran asserted that service connection was warranted for his right knee disability because he had been in active reserve service status at the time of his injury in 1984.  He asserted that his left knee disorder had been aggravated when he was hit by an automobile during active service and that, alternatively, his present disability was secondary to his right knee disability.  

A December 2008 VA medical opinion noted that the Veteran sustained a significant initial injury to his left knee at age 14 during high school with open repair of the left knee ligaments.  It was the examiner's opinion that it was less likely than not that the Veteran's left knee degenerative joint disease was secondary to his right knee degenerative joint disease nor had his right knee degenerative joint disease aggravated his left knee disorder beyond normal progression.  

In subsequent statements and personal hearing testimony the Veteran asserted that service connection was warranted for his knee disabilities because he had been injured while he was an "active duty reservist."  He reported that he had not been on active or inactive duty for training at the time of his 1984 right knee injury, but reiterated his claim that service connection was warranted because he was under a reserve service obligation at that time.  He testified that he sustained stretched ligaments and tendon in the left knee when he was struck by an automobile during active service.  

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Symptoms of chronic disease from the date of enlistment or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  38 C.F.R. § 3.303(c).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was further noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.

Regulations provide that determinations as to preservice existence should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b).

For defects, infirmities, and disorders not noted at entrance into service VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

The Court has held that the phrase "clear and unmistakable evidence" means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  It was noted, in essence, that the non-adversarial nature of VA compensation laws made VA's presumption rebuttal burden distinguishable from other evidentiary presumption law theories, but that VA was not precluded from assessing the probative value of the other contrary evidence of record in meeting this burden.  The Court found that "[t]he Board is free to reject this evidence if it lacks competency or credibility. Furthermore, the Board may find that the evidence is of such low probative value that it does not affect the "unmistakability" of the evidence showing preservice inception of the seizure disorder. In short, the Board is not precluded from finding that the condition existed prior to service simply because there is some evidence to the contrary if their findings of fact indicate that the contrary evidence is of no weight or otherwise non-probative. However, the  Board must provide reasons and bases for such a finding."  Id. at 261-262.  If there is clear and unmistakable evidence to show that a veteran's disability was both preexisting and not aggravated by service (a two-prong test), then the veteran is not entitled to service-connected benefits.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  

In cases involving aggravation by active service, the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  38 C.F.R. § 3.322(a) (2010).  The Court has also recognized that temporary flare-ups of a preexisting disorder during service, without evidence of a worsening of the underlying condition, did not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Analysis

Based upon the evidence of record, the Board finds that the Veteran's residuals of a right knee injury including total knee replacement were not manifest in active service, are not shown to have developed as a result of an injury or disease during active or inactive duty for training, and were not incurred or aggravated as a result of a service-connected disability.  Although the Veteran reported that he originally injured his right knee in June 1980 at the Philadelphia Naval Shipyard, the Board finds this report is inconsistent with his statements in a September 1983 report of medical history.  The available service treatment records are negative for any indication of right knee injury in June 1980 or for injury or treatment for a right knee disorder at any time during his period of active service.  His statements as to a right knee injury and treatment during active service are considered to be not credible.  The evidence shows he sustained a right knee injury in May 1984 and that this injury was not incurred during a period of ACDUTRA or INACDUTRA service.

The Board also finds that the evidence demonstrates the Veteran's left knee degenerative joint disease preexisted military service and was not aggravated beyond normal progression during active service.  The evidence shows the left knee disability was not aggravated as a result of a service-connected disability.  The Board finds that, although an enlistment examination report is not of record and the presumption of soundness would normally apply, the evidence dated prior to service entrance including the service department orthopedic consultation and accompanying X-ray report clearly shows that the Veteran sustained a left knee injury prior to service that required surgical treatment and that early degenerative changes were present on entrance.  Thus, on service entrance there is evidence of a 'defect, infirmity, or disorder' such that the presumption is not applicable in this case.  Further, the June 2007 VA medical opinion also demonstrates that the Veteran's left knee disorder was not permanently worsened beyond natural progress during active service.  The opinion is shown to have been based upon review of the evidence of record and a thorough examination of the Veteran with adequate rationale for the etiology opinion.  

There is no competent evidence indicating that the Veteran's preexisting left knee disorder was aggravated during active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  While the Veteran is competent to testify as to observations and some medical matters, see Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Veteran's statements are, at most, conclusory assertions of a nexus between his left knee and service.  As the questions of a relationship between his left knee and service are complex etiological questions akin to the type of medical matters as to which the courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for this disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Therefore, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for residuals of a right knee injury including total knee replacement is denied.

Entitlement to service connection for left knee degenerative joint disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


